73 F.3d 359NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Cedric Neathes HOLSEY, Defendant-Appellant.
No. 95-5084.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided Dec. 22, 1995.

McArthur D. Mitchell, Charlotte, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Brian L. Whisler, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Cedric Neathes Holsey appeals from the district court's revocation of his one-year probation and his resulting six-month sentence.  His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), asserting that Holsey was not subject to federal jurisdiction, but concluding that there were no meritorious grounds for appeal.  Holsey was notified of his right to file an additional brief, and he has not done so.


2
In accordance with the requirements of Anders, we have examined the entire record and find no meritorious issues for appeal.  Federal courts retain original jurisdiction over offenses against the laws of the United States.  18 U.S.C. Sec. 3231 (1988).  Holsey pleaded guilty to three counts of unlawful acquisition and possession of food stamps in violation of 7 U.S.C.A. Sec. 2024(b)(1) (West Supp.1995).  The record establishes that after being placed on probation for one year for those offenses, Holsey violated conditions of his probation supervision.  He committed another federal crime while on probation;  he was in arrears in paying his fine and restitution;  and he failed to maintain contact with his probation officer.  We therefore find that the district court did not abuse its discretion in revoking Holsey's probation or in sentencing him to six months in jail.


3
We deny counsel's request for permission to withdraw at this time.  This court requires that counsel inform his client in writing of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may again move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.